*532Defendant did not preserve his challenge to the sufficiency of the evidence, and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence, especially when viewed in light of the presumption contained in Penal Law § 265.15 (3), warrants the conclusion that defendant possessed a revolver found behind the front passenger seat of a car. Defendant had been observed sitting in that seat for 20 to 30 minutes, and he was the sole occupant of the car. Although defendant was not the registered owner, the owner testified that she had given defendant the car months before, and that she had removed her belongings.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.